Name: Regulation (EEC) No 445/72 of the Council of 29 February 1972 revoking the limit on the period of application of Regulation (EEC) No 2864/71 as regards levies on fresh milk
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 111 3.3.72 Official Journal of the European Communities No L 54/7 REGULATION (EEC) No 445/72 OF THE COUNCIL of 29 February 1972 revoking the limit on the period of application of Regulation (EEC) No 2864/71 as regards levies on fresh milk Whereas the provisions concerned may be maintained beyond that date ; whereas Regulation (EEC) No 2864/71 should be amended accordingly; HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 14- (6) thereof ; Having regard to the proposal from the Commission ; Whereas the application of Council Regulation (EEC) No 2864/713 of 30 December 1971 amending as regards fresh milk Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products is limited to 31 March 1972 ; Article 1 The second sentence of Article 5 ( 1 ) of Regulation (EEC) No 2864/71 shall be deleted . Article 2 This Regulation shall enter into force on 1 April 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1972. For the Council The President J. P. BUCHLER 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971, p. 3 . 3 OJ No L 288, 31.12.1971 , p. 2 .